DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Hall (US Patent No. 2,013,652) reference discloses an apparatus for thermal decomposition of ammonia to produce nitrogen and hydrogen wherein the apparatus comprising a first reaction zone, a second reaction zone, a first catalyst bed, a second catalyst bed and a heat exchanger coil surrounding the first and second reaction zones for preheating the ammonia gas by heat exchanging with the decomposed gases from the second reaction zone (Figure, numerals 1- casing, 2- first reaction zone, 3- second reaction zone, 15 – NH3 inlet, 10 – heat exchanging tubes). However, Hall does not disclose that a casing comprising a heating zone and a heat exchange zone wherein the first reaction is disposed in the heating zone filled with a nickel-based catalyst and the second reaction zone is disposed in the heat exchange zone filled with a ruthenium-based catalyst and that the heat exchange coil spirally wound on outer walls of the second reaction zone and the first reaction zone. Finkelshtain et al. (US 2018/0015443 A1) reference discloses nickel-based catalyst for the decomposition of ammonia (Abstract). Nojima et al. (US Patent No. 5,679,313) reference discloses ammonia decomposition catalysts comprising ruthenium based catalyst (Column 2, Lines 40-62). However, none of the above references discloses that claimed first and second reaction zones and the claimed heat exchanger coil.
Claims 2-15 directly or indirectly depend on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/Examiner, Art Unit 1774